Title: John Adams to Abigail Smith, 17 April 1764
From: Adams, John
To: Adams, Abigail


     
      Tuesday 17th. April 1764
     
     Yours of April 15th. this moment received. I thank You for it—and for your offer of Milk, but We have Milk in vast Abundance, and every Thing else that we want except Company.
     
     You cant imagine how finely my Brother and I live. We have, as much Bread and as much new pure Milk, as much Pudding, and Rice, and indeed as much of every Thing of the farinaceous Kind as We please—and the Medicine We take is not att all nauseous, or painfull.
     And our Felicity is the greater, as five Persons in the same Room, under the Care of Lord And Church, are starved and medicamented with the utmost severity. No Bread, No Pudding, No Milk is permitted them, i.e. no pure and simple Milk, (they are allowed a Mixture of Half Milk and Half Water) and every other Day they are tortured with Powders that make them as sick as Death and as weak as Water. All this may be necessary for them for what I know, as Lord is professedly against any Preparation previous to Inoculation. In which opinion I own I was fully agreed with him, till lately. But Experience has convinced me of my Mistake, and I have felt and now feel every Hour, the Advantage and the Wisdom of the contrary Doctrine.
     Dr. Tufts and your Brother have been here to see Us this Morning. They are charmingly well and chearfull, tho they are lean and weak.
     Messrs. Quincy’s Samuel and Josiah, have the Distemper very lightly. I asked Dr. Perkins how they had it. The Dr. answerd in the style of the Faculty “Oh Lord sir; infinitely light!” It is extreamly pleasing, says he, wherever we go We see every Body passing thro this tremendous Distemper, in the lightest, easiest manner, conceivable.
     The Dr. meaned, those who have the Distemper by Inoculation in the new Method, for those who have it in the natural Way, are Objects of as much Horror, as ever. There is a poor Man, in this Neighbourhood, one Bass, now labouring with it, in the natural Way. He is in a good Way of Recovery, but is the most shocking sight, that can be seen. They say he is no more like a Man than he is like an Hog or an Horse—swelled to three times his size, black as bacon, blind as a stone. I had when I was first inoculated a great Curiosity to go and see him; but the Dr. said I had better not go out, and my Friends thought it would give me a disagreable Turn. My Unkle brought up one Vinal who has just recoverd of it in the natural Way to see Us, and show Us. His face is torn all to Pieces, and is as rugged as Braintree Commons.
     This Contrast is forever before the Eyes of the whole Town, Yet it is said there are 500 Persons, who continue to stand it out, in spight of Experience, the Expostulations of the Clergy, both in private and from the Desk, the unwearied Persuasions of the select Men, and the perpetual Clamour and astonishment of the People, and to expose themselves to this Distemper in the natural Way!—Is Man a rational Creature think You?—Conscience, forsooth and scruples are the Cause.—I should think my self, a deliberate self Murderer, I mean that I incurred all the Guilt of deliberate self Murther, if I should only stay in this Town and run the Chance of having it in the natural Way.
     Mr. Wheat is broke out, and is now at the Card Table to amuze himself. He will not be able to get above a score or two. Badger has been pretty lazy and lolling, and achy about the Head and Knees and Back, for a Day or two, and the Messengers appear upon him, that foretell the compleat Appearance of the Pox in about 24. Hours.
     Thus We see others, Under the symptoms, and all the Pains that attend the Distemper, under the present Management, every Hour, and are neither dismayed nor in the least disconcerted, or dispirited. But are every one of Us wishing that his Turn might come next, that it might be over, and we about our Business, and I return to my Farm, my Garden, but above all, to my Diana who is the best of all Friends, And the Richest of all Blessings to her own
     
      Lysander
     
     
     How shall I express my Gratitude to your Mamma and your self, for your Kind Care and Concern for me. Am extreamly obliged for the Milk, and the Apples. But would not have you trouble yourselves any more for We have a sufficient, a plentiful supply, of those, and every other good Thing that is permitted Us. Balm is a Commodity in very great Demand and very scarce, here, and there is a great Number of Us to drink of its inspiring Infusion, so that my Unkle, Aunt, and all the Patients under their Roof would be obligd, as well as myself, if you could send me some more.
     I received Your agreable Favour by Hannes, this Morning, and had but just finished My Answer to it, when I received the other, by Tom.
     I never receive a Line from you without a Revivification of Spirits, and a joyful Heart. I long to hear that—something you promissed to tell me, in your next. What can that Thing be? thought I. My busy fancy will be speculating and conjecturing about it, night and day, I suppose, till your next Letter shall unriddle the Mystery. You are a wanton, malicious, what shall I call you for putting me in this Puzzle and Teaze for a day or two, when you might have informd me in a Minute.
     You had best reconsider and retract that bold speech of yours I assure You. For I assure you there is another Character, besides that of Critick, in which, if you never did, you always hereafter shall fear me, or I will know the Reason why.
     Oh. Now I think on’t I am determined very soon to write you, an Account in minute Detail of the many Faults I have observed in you. You remember I gave you an Hint that I had observed some, in one of my former Letters. You’l be surprized, when you come to find the Number of them.
     By the Way I have heard since I came to Town an Insinuation to your Disadvantage, which I will inform you off, as soon as you have unravelled Your Enigma.
     We have very litle News, and very little Conversation in Town about any Thing, but the Adulterated Callomel that kill’d a Patient at the Castle, as they say. The Town divides into Parties about it, and Each Party endeavours to throw the Blame, as usual, where his Interest, or Affections, prompt him to wish it might go.
     Where the Blame will center, or where the Quarrell will terminate, I am not able to foresee.
     The Persons talked of are Dr. Gelston, Mr. Wm. Greenleaf, the Apothecary who married Sally Quincy, and the Serjeant, French a Braintree man, who is said to have caried the Druggs from the Apothecary to the Physician. But I think the Serjeant is not much suspected. After all, whether any Body att all is to blame, is with me a dispute.
     Make my Compliments to all the formall, give my Duty to all the honourable, and my Love to all the Friendly, whether at Germantown, Weymouth or Elsewhere, that enquire after me, and believe me to be with unalterable Affection Yr.
     
      J. Adams
      40 minutes after one O. Clock Tuesday April 17th. 1764
     
    